MEMORANDUM ***
Michael Petramala appeals pro se the district court’s summary judgment for the City of Mesa in his discrimination action under the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213, alleging that *751his application for employment as a police officer was denied on the basis of his disability. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Sanders v. Arneson Prods., Inc., 91 F.3d 1351, 1353 (9th Cir.1996), we affirm.
Summary judgment was proper on Petramala’s disability claim because he failed to produce evidence sufficient to establish a prima facie case of discrimination. See id. (describing elements of prima facie case); see also FTC v. Publ’g Clearing House, Inc., 104 F.3d 1168, 1171 (9th Cir. 1997) (holding that conclusory, self-serving statements lacking detailed facts and supporting evidence are insufficient to create a genuine issue of material fact).
Petramala’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.